Case 1:21-cv-03070-ARR-TAM Document 17 Filed 08/10/21 Page 1 of 2 PageID #: 385




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 SHANE LAVIN, Individually and on behalf of
 all others similarly situated,

                Plaintiff,

 v.                                                 Case No.: 1:21-cv-03070-ARR
 VIRGIN GALACTIC HOLDINGS, INC.,                    Hon. Allyne R. Ross
 MICHAEL A. COLGLAZIER, GEORGE
 WHITESIDES, DOUG AHRENS, and JON
 CAMPAGNA,

                Defendants.


                NOTICE OF NON-OPPOSITION OF FRANK MATASSA TO
                     COMPETING LEAD PLAINTIFF MOTIONS

        TO THE CLERK OF THE COURT, ALL PARTIES AND THEIR RESPECTIVE

 ATTORNEYS OF RECORD:

        PLEASE TAKE NOTICE that Frank Matassa (“Movant”) respectfully does not oppose

 the competing motions for appointment as lead plaintiff and approval of selection of lead counsel

 in the above-captioned action (the “Action”). On July 27, 2021, Movant timely filed a motion for

 appointment as lead plaintiff and approval of selection of counsel, stating that he suffered

 approximately $17,503.97 in financial losses in connection with his purchase of Virgin Galactic

 Holdings, Inc. (“Virgin Galactic”) securities between October 26, 2019 and April 30, 2021,

 inclusive. Similar motions for appointment as lead plaintiff and approval of selection of counsel

 were filed by other putative class members in the Action.

        The Private Securities Litigation Reform Act of 1995 (“PSLRA”) provides a presumption

 that the “most adequate plaintiff” to represent the interests of class members is the person or group

 that, among other things, has “the largest financial interest in the relief sought by the class.” 15

 U.S.C. § 78u-4(a)(3)(B)(iii)(I). Based upon a review of the competing motions and supporting
Case 1:21-cv-03070-ARR-TAM Document 17 Filed 08/10/21 Page 2 of 2 PageID #: 386




 papers provided by the other movants seeking appointment as lead plaintiff, it appears that, while

 Movant is well-qualified to serve as Lead Plaintiff in the Action, he does not possess the “largest

 financial interest in the relief sought by the class” as required by the PSLRA. 15 U.S.C. § 78u-

 4(a)(3)(B)(iii)(I)(bb).

         This non-opposition shall have no impact on Movant’s membership in the proposed class,

 his right to share in any recovery obtained for the benefit of the class, nor his ability to serve as

 lead plaintiff should the need arise.



 Dated: August 10, 2021                                Respectfully Submitted,

                                                       LEVI & KORSINSKY, LLP

                                                       By: /s/ Shannon L. Hopkins
                                                       Shannon L. Hopkins (SH-1887)
                                                       55 Broadway, 10th Floor
                                                       New York, NY 10006
                                                       Tel: (212) 363-7500
                                                       Fax: (212) 363-7171
                                                       Email: shopkins@zlk.com

                                                       Lead Counsel for Frank Matassa




                                                  2
